Citation Nr: 1131690	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, major depressive disorder, bipolar disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which determined, in part, that new and material evidence had not been received to reopen a previously denied claim for service connection for schizophrenia.  The RO also denied entitlement to non-service connected pension.

In February 2009, the Veteran submitted a Notice of Disagreement with regards to the rating decision.  A statement of the case was provided in September 2009.  The Veteran submitted a VA Form 9 in September 2009 stating he was only appealing the issue of whether new and material evidence had been submitted to reopen the claim for service connection for schizophrenia.  Consequently, the issue of entitlement to non-service connected pension is not on appeal.  

In February 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the North Little Rock, Arkansas VARO.  A copy of the hearing transcript is contained in the claims files.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied the Veteran's claim for service connection for schizophrenia.  The Veteran did not initiate an appeal of that decision.

2.  The evidence associated with the claim file since the January 1974 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  A January 1974 rating decision, in which the RO denied service connection for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2010).

2.  As evidence received since the January 1974 rating decision, wherein the RO denied service connection for schizophrenia, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable decision on the Veteran's petition to reopen his previously denied claim for service connection for schizophrenia, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

Legal Criteria and Analysis

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 1974 rating decision, the RO denied service connection for schizophrenia.  The evidence of record at that time consisted of the Veteran's service treatment records.  The RO denied the Veteran's claim on the basis that the evidence of record showed the disability existed prior to service and it was not considered to have been aggravated by service.

The evidence added to the record since the January 1974 rating decision consists, in part, includes a lay statement of February 2009 from the Veteran's aunt wherein she states that she has not known the Veteran to have schizophrenia.  This evidence puts into question the pre-existence of the Veteran's disability.  Additional new evidence includes a letter of December 2009 from the Veteran's VA clinical nurse specialist in adult psychiatry wherein she states that schizophrenia was first diagnosed in service in 1973.  The Board finds the evidence noted herein is new and material.  The evidence is new as it was not of record at the time of the RO's final January 1974 rating action.  The evidence is material because it may potentially establish the disability did not pre-exist service.  

As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for schizophrenia.  As described below, the Board finds that a remand is necessary to address the reopened claim.





ORDER

New and material evidence having been received, service connection for schizophrenia is reopened; the appeal is granted to this extent only.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  Initially, the Board notes that the record contains multiple diagnoses of psychiatric disabilities.  Indeed, VA treatment records show diagnoses of schizophrenia, major depressive disorder, adjustment disorder and bipolar disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim for service connection, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Following the Court's guidance, as noted above, the Board finds that the Veteran's claim for a psychiatric disability includes all the diagnosed psychiatric disabilities: schizophrenia, major depressive disorder, adjustment disorder and bipolar disorder.  On remand, the claim should be developed and adjudicated for all of the diagnosed psychiatric disabilities.  

The Board notes that the record shows that the Veteran is receiving Social Security disability.  The record contains a March 2009 mental diagnostic evaluation performed for the determination of disability benefits for Social Security benefits.  However, no additional Social Security records have been associated with the claim file.  The Board cannot be certain that all Social Security records available have been obtained.  Accordingly, records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran's claim was previously denied on the basis that the psychiatric disability preexisted service.  A review of the claim file and the associated service treatment records shows that there is no evidence a psychiatric disability was noted upon entrance to service.  The Veteran has been provided a VA examination in December 2009, however, the examination is not adequate.  The examiner has not provided an opinion as to whether the Veteran's schizophrenia clearly and unmistakably pre-existed service.  Accordingly, a new examination is needed prior to deciding the Veteran's claim.  

Moreover, the Board notes that the examiner stated that the examination did not show evidence of another psychiatric disorder other than a possible mood disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Despite the fact that the February 2009 examiner found no evidence of another psychiatric disability at the time of the examination, the record has evidence of prior diagnoses.  Accordingly, a VA medical opinion is needed as to a nexus between the diagnosed psychiatric disorders and service.  Finally, the Board notes that the examiner specifically noted the Veteran had not been fully evaluated for a potential mood disorder at the time of the February 2009 examination.  On remand, a VA examination should include a full evaluation as to any and all psychiatric disabilities the Veteran may have.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claim file.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability the Veteran may currently have.  The examiner should confirm the diagnosis of any and all psychiatric disabilities including: schizophrenia, bipolar disorder, major depressive disorder and adjustment disorder.  

The examiner must provide an opinion as to whether a psychiatric disability clearly and unmistakably pre-existed service, and if so, whether the disability was clearly and unmistakably not aggravated beyond its natural progression by service.  

Otherwise, for all psychiatric disabilities found at the time of the examination and all psychiatric disabilities previously diagnosed during the pendency of this appeal (since November 2008), including schizophrenia, bipolar disorder, major depressive disorder and adjustment disorder, an opinion must be provided as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the disabilities are etiologically related to service.

The claims folder should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

3.  After the above development has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case must address all of the psychiatric disorders of record, including schizophrenia, bipolar disorder, major depressive disorder, and adjustment disorder.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


